Case 1:18-cr-00527-KMW Document 214 Filed 09/14/20 Page 1 of 1
Case 1:18-cr-00527-KMW Document 213 Filed 09/11/20 Page 1 of1

Dechert

LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 10036-6797
+1 212 698 3500 Main

+1 212 698 3599 Fax
www.dechert.com

 

MATTHEW M. MCDONAGH

 
  

LHye° 398 in

A 6 . yee
September 11, 2020 DOCUM ENT

KLECTRONICALLY FILED |:
VIA ECF | DOC #: |

Honorable Kimba M. Wood / DATE FILED:__7// 4/00 |

Daniel Patrick Moynihan bo
United States Courthouse
400 Pearl Street

New York, NY 10007 MEMO ENDORSED

Re: U.S. v. Lesane, 18-cr-527 (INMW)

 

 

Dear Judge Wood:

On behalf of Defendant Steven Lesane, | respectfully write to request an adjournment of
his sentencing along with the sentencing submissions deadlines. Your Honor’s current
Scheduling Order has the sentencing scheduled for October 27, 2020 with Defendant’s sentencing
submission due by October 13, 2020 and the Government’s sentencing submission due by
October 20, 2020. This is the Defense’s third request for an adjournment, and your Honor
previously granted our last request on August 5, 2020.

I respectfully request an adjournment of sentencing until December 18, 2020, or a later
date that is convenient for the Court, along with updated sentencing submission deadlines. On
September 4, 2020, Your Honor approved our request to retain a mitigation specialist, who has
requested more time to complete his work. I have conferred with the Government and they
consent to this adjournment.

Thank for your time and attention to this matter.

SME NnCIAG 1S caoljouined $f
Decemhr Q),a02a0, at /arsdem,
Defendants Srbmissime ar Aue dei
“De aan hr 7: 6ovANnmert Subrmssior
Matthew M. McDonagh is Ale by Tid edrucnia 4:

Respectfully submitted,

/s/ Matthew M. McDonagh

Mtr vn. lyr
KIMBA M. WOOD
U.S.D.J.
